Title: From George Washington to Anne-César, chevalier de La Luzerne, 8 June 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters New Windsor 8th June 1781
                        
                        I am exceedingly obliged to Your Excellency for your interesting Communication of the 1st instant. The
                            Martinico Paper has been forwarded to the Count de Rochambeau.
                        As You promise me the Pleasure of your Company the first Leisure Moment You can find I shall defer entering
                            upon a Detail of public Officers until I shall have the Happiness of a personal Conversation. Indeed the Accidents which
                            have lately befallen several of our Messengers between this Place and Philadelphia makes one extremely cautious of
                            trusting any thing of Importance to Paper.
                        I presage the happiest Consequences from the Appointment of a Gentleman of Mr Morris’s Character and
                            Abilities to the Superintendance of our Finance. I wait impatiently for his making me the Visit which he proposes, as many
                            very essential Matters in the Operation of the Campaign will upon the Assistance which he will be able to afford us. I beg
                            You to be assured that I am with perfect Respect and Attachment Your Excellency’s Most Obedt and Hble servt
                        
                            Go: Washington

                        
                    